Citation Nr: 0907675	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  04-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veteran Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The Veteran was scheduled to appear for a Video Board hearing 
in May 2006; however, he failed to report for this hearing 
and no request for postponement has been received.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT

Prostate cancer was not present until many years after 
service and did not result from an incident during service, 
to include exposure to herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may service connection for such a disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in an August 2002 letter 
to the Veteran, which was provided before the October 2002 
adjudication of the Veteran's claims. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service personnel and treatment 
records, and private treatment records have been obtained, 
and the Veteran has not provided any dates that he has 
received treatment from a VA facility.  Further, the Veteran 
was also offered the opportunity to testify at a hearing 
before the Board, but he failed to appear and his request was 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  
The Board does not have notice of any additional relevant 
evidence which is available but not of record and concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's prostate cancer 
diagnosis is related to service.  Although the Veteran's 
October 2003 statement, and numerous others, maintain that he 
was exposed to herbicides while on active duty, no evidence 
in the Veteran's service personnel record, service treatment 
record, or from the U.S. Army and Joint Services Records 
Research Center supports the Veteran's position.  Moreover, 
there is no credible evidence of a diagnosis of prostate 
cancer during service.  Essentially, the VA's duty to provide 
an examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases, including prostate cancer, for which 
service connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran's DD-214 reflects his active duty from June 1966 
to August 1969; and his service personnel record confirms 
service on the USS Long Beach during this time.  The 
Veteran's service treatment and service personnel records do 
not reflect any service in Vietnam, or indicate that the USS 
Long Beach ever docked in Vietnam.  Though the Veteran 
received the Vietnam Service Medal, receipt of this award 
does not independently establish a Veteran's service in 
Vietnam.  VA Manual M21-1MR, Part III, Chap. 4.  

The RO was unable to verify the Veteran's claim that the USS 
Long Beach ever docked in Vietnam or that the Veteran was 
exposed to herbicides while on active duty.  In fact inquiry 
with the U.S. Army and Joint Services Records Research Center 
revealed that between November 1966 and February 1970 the USS 
Long Beach was deployed "to the costal waters of Vietnam on 
three occasions....[however,] [n]o port calls were made to 
Vietnam."  The Board has considered the Veteran's claims 
that while on the USS Long Beach, it docked in Da Nang Harbor 
in Vietnam and that while in the vicinity of Vietnam, he was 
exposed to herbicides; however, there is no official record 
confirming the Veteran's account.  Absent evidence to support 
the Veteran's claim that he was exposed to herbicides in 
service, the Board may not grant the Veteran's service 
connection claim for prostate cancer on a presumptive basis.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The Veteran's service 
treatment records are negative of any reference to, or 
treatment of, prostate cancer.  Further, the Veteran's July 
1969 separation medical examination does not contain any 
mention of any anus, rectum, or prostate conditions.  

A private treatment record dated in October 2001 indicates 
the Veteran's diagnosis of prostate cancer.  This places the 
onset of the Veteran's prostate cancer thirty-two years after 
service (1969-2001).  Further, the extensive private 
treatment records related to the treatment of the Veteran's 
prostate cancer contain no medical opinion, which ties the 
Veteran's prostate cancer diagnosis to his military service.  

The Veteran's own opinion that his prostate cancer diagnosis 
is related to service is not enough to support his claim.  
Lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his prostate cancer and his military 
service.

Based on the foregoing evidence, the Board finds that the 
Veteran's prostate cancer was not present until many years 
after separation from service, and may not be presumed due to 
exposure to herbicides.  Further, he has not presented any 
competent evidence linking his prostate cancer diagnosis to 
his period of service.  Accordingly, the Board concludes that 
prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to having been incurred in service or 
presumed to have resulted from herbicide exposure.


ORDER

Service connection for prostate cancer, claimed as due to 
herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


